Title: To George Washington from Jedediah Huntington, 14 June 1782
From: Huntington, Jedediah
To: Washington, George


                  
                     Dear Sir,
                     Wethersfield June 14. 1782
                  
                  The Legislature of this state have laid a Tax of one shilling on
                     the Pound estimated at about 70.000 payable 1st July to complete the two first
                     Quarterly Payments to the financier General—Provision for the other two
                     Quarters is left to the Consideration of the next Assembly.
                  There is one, & but one, hopeful Symtom in the Body
                     politic here, and that is the Members are more & more sensible of the
                     necessity of a general System—their Languor is alarming.
                  As to the two Regiments of Militia to be held in Readiness—I
                     cannot say what the Spur of the Occasion may produce in Case of a Seige—but if
                     they are called upon before I do not imagine we should see a Fifth Part of them
                     in the field. I did my self the Honor of writing your Excellency by last Post.
                     I am most respectfully, your Excellencys most obedt Servant
                  
                     Jed. Huntington
                  
                  
                     P.S. Hartford Conn. The Assembly will
                        rise this Day or tomorrow—they have thought proper to delay Execution
                        against the delinquent Classes until the 10th July—no more has been said of
                        making Militia Officers Muster masters.
                     The Officers, who succeeded to the Vacancies of those who some
                        time ago retired by leave of the Board of War, are finally confirmed by the
                        Gov: & Commit. of Safety. I am &c.
                  
                  
               